Action by plaintiff, as creditor of defendant Fairberg, to recover a judgment under the provisions of section 44 of the Personal Property Law. Judgment in favor of plaintiff reversed on the law and the facts, with costs, and the complaint dismissed, with costs. We are of opinion that the Personal Property Law (§ 44) is not applicable and that, in any event, on the proof adduced it was not violated. Resettled findings of fact numbered third to thirteenth, inclusive, and the conclusions of law are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur. Settle order on notice.